DETAILED ACTION
Claims 1-10 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Taiwan Patent Application No. 108115786, filed on May 7, 2019. 
Claim Objections
The claims are objected to because of the following informalities: 
In claim 2, it appears that the phrase ‘compared with the previous one result of the pressing operation of the hidden switch’ should read ‘compared with the previous 
In claim 3, it appears that ‘of current the maximum correction value’ should read ‘of the current 
In claim 5, it appears that ‘this time’ refers to a current value and the wording should reflect this, e.g. ‘the current input value received by the fuzzification unit’ or similar.
In claim 5, it appears that ‘deciding the intermediate correction value through the maximum correction value’ is intended to convey ‘deciding the intermediate correction value based on the maximum correction value’ or similar.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims including a fuzzification unit, a fuzzy inference unit, a defuzzification unit and a correction unit are interpreted under 35 U.S.C. 112(f).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
These claims recite a fuzzification unit, a fuzzy inference unit, a defuzzification unit and a correction unit [claim 1] that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No hardware is disclosed to perform these functions; see MPEP 2181.
In addition to the above grounds of rejection under 112(a), claim 1 recites a step of ‘rebuilding a fuzzy inference system’ but there is no description of how this non-trivial process is performed in the specification. 
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, this claim recites ‘where a dynamic range is located as every time the hidden switch is pressed’, which does not make sense and is therefore indefinite.  For the purposes of examination this has been interpreted as the dynamic range is adjusted when the switch is pressed.
In addition, this claim recites ‘deciding an intermediate correction value by an average value of the maximum correction value and the minimum correction value’, which is unclear.  For the purposes of examination this has been interpreted as determining an intermediate correction value based on an average value of the maximum correction value and the minimum correction value.
In addition, this claim recites ‘allowing the correction unit to output’ and ‘allowing the fuzzification unit to constitute’ and it is unclear if this is intended to indicate merely outputting 
In addition, this claim recites ‘when the judgment result of the step (d) is FALSE, the step (i) is performed, the step (h) is performed after the step (g)’ is unclear and has been interpreted as ‘when the judgment result of the step (d) is FALSE, the step (i) is performed and the step (h) is performed after the step (g)’.
With regard to claim 4, this claim recites ‘under a non-inputted state’, which is unclear and has been interpreted as implying when no input is provided by the switch.
In addition to the above grounds of rejection under 112(b), the claims recite a fuzzification unit, a fuzzy inference unit, a defuzzification unit and a correction unit [claim 1] that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No hardware is disclosed to perform these functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In addition to the above grounds of rejection under 112(b), claim 1 recites a step of ‘rebuilding a fuzzy inference system’ but there is no description of how this non-trivial process is performed in the specification and these claims are thus indefinite; see MPEP 2181.  
The dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental process (abstract idea) of processing data to generate other data using a fuzzy algorithm. 
Claim 1 recites a correction control method, i.e. a process, which is a statutory category of invention.  The claim recites the steps of: 
(a) rebuilding a fuzzy inference system, 
wherein the fuzzy inference system comprises a fuzzification unit, a rule base, a fuzzy inference unit, a defuzzification unit and a correction unit, 
the rule base defines a plurality of fuzzy rules and form and range of at least a membership function, 
the fuzzification unit correspondingly receives an input value when the pressing operation is performed through the hidden switch and converts into a fuzzy input set corresponding to the membership function, 

the defuzzification unit performs a defuzzification on the fuzzy output set to determine a fuzzy interval where a dynamic range is located as every time the hidden switch is pressed and correspondingly generate an output value; 
(b) setting a maximum correction value and a minimum correction value; 
(c) determining whether there is an output value to be outputted; 
(d) deciding an intermediate correction value by an average value of the maximum correction value and the minimum correction value, and 
determining whether a range of an interval between the maximum correction value and the intermediate correction value is enough to constitute the fuzzy interval of the membership function; 
(e) allowing the correction unit to output the maximum correction value, the minimum correction value and the intermediate correction value; 
(f) adjusting the fuzzy inference system, so that the range and the number of the fuzzy interval of the membership function are dynamically adjusted; 
(g) allowing the fuzzification unit to constitute the minimum correction value according to all the output value which are presently received; 

wherein the step (a), the step (b) and the step (c) are sequentially performed, when the judgment result of the step (c) is TRUE, the step (d) is performed, when the judgment result of the step (c) is FALSE, the step (g) is performed, 
when the judgment result of the step (d) is TRUE, the step (e) and the step (f) are sequentially performed, when the judgment result of the step (d) is FALSE, the step (i) is performed, the step (h) is performed after the step (g), when the judgment result of the step (h) is TRUE, the step (d) is performed, and when the judgment result of the step (h) is FALSE, the step (i) is performed, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating output data using input data that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental process), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. applying the method to the pressing operation of a hidden switch using a fuzzy inference system recited at a high level of generality (generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a pressure operated switch, see MPEP 2106.05(h) and applying it using a generic fuzzy system– see 2106.04(d)), receiving an input value when the pressing operation is performed (insignificant extra-solution 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the method to the pressing operation of a hidden switch using a fuzzy inference system recited at a high level of generality (generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a pressure operated switch, see MPEP 2106.05(h) and applying it using a generic fuzzy system– see 2106.04(d)), receiving an input value when the pressing operation is performed (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 A) and notifying that functions of the fuzzy inference system are failed (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) are not considered significantly more.  Note that these elements are considered well-understood, routine, and conventional, see paragraphs 0003-0004 of the instant specification/PGPub and Clark et al. U.S. Patent Publication No. 20170278008 [Fig. 1], Cruz et al. U.S. Patent Publication No. 20100138364 [Fig. 1] or Larkin et al. U.S. Patent No. 6073262 [Fig. 4].  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.
Claim 2 merely elaborates on the abstract algorithm performed, i.e. making decisions and setting abstract values. Thus this claim recites an abstract idea for the same reasons given for claim 1.

Claim 4 merely recites averaging specific values (an abstract idea or mathematical process). Thus this claim recites an abstract idea.
Claim 5 merely elaborates on the abstract algorithm performed, i.e. making decisions and setting abstract values. Thus this claim recites an abstract idea for the same reasons given for claim 1.
Claim 6 recites that an abstract relationship exists between the input values and pressure from the switch. Thus this claim recites an abstract idea.  See also the rejection of claim 1 above.
Claim 7 merely elaborates on the abstract algorithm performed, i.e. making decisions based on conditions and setting abstract values. Thus this claim recites an abstract idea for the same reasons given for claim 1.
Claim 8 merely specifies that a constant (an abstract parameter) is a percentage (abstract type of parameter). Thus this claim recites an abstract idea.
Claim 9 merely elaborates on the abstract algorithm performed, i.e. making decisions based on conditions and setting abstract values. Thus this claim recites an abstract idea for the same reasons given for claim 1.
Claim 10 merely specifies that another constant (an abstract parameter) is a percentage (abstract type of parameter). Thus this claim recites an abstract idea.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. U.S. Patent Publication No. 20070250214, which discloses a fuzzy logic control system with maximum, minimum and average values.
Ishida et al. U.S. Patent No. 5305425, which discloses a fuzzy logic system that provides a notification if a range is not adequate.
Nitta et al. U.S. Patent No. 5708761, which discloses a fuzzy logic system that provides a warning if a range is not adequate.
Palm U.S. Patent No. 5587898, which discloses a fuzzy logic control system with maximum, minimum and average values.
Kermani U.S. Patent No. 6853991, which discloses a fuzzy logic system with evolutionary variable rules.
Yao et al. U.S. Patent No. 8892496, which discloses a fuzzy inference system with alternative definitions of membership functions and/or inference rules.
Tsuchiya European Patent Publication No. 0555482, which discloses a fuzzy inference system that provides a warning when input values fall within a range incapable of being covered by the fuzzy reasoning rules.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119